CRAWLEY, Judge,
concurring in the result in part and dissenting in part.
I concur in the result reached by the majority as to the portions of the mother’s appeal relating to the trial court’s April 19, 2004, judgment purporting to increase the mother’s child-support obligation and its failure to address her motion for contempt. I must dissent, however, from the affirmance of the trial court’s denial of the mother’s request for appointed counsel at the February 6, 2004, hearing. That hearing addressed issues that were untimely raised and resulted in a void judgment. That portion of the mother’s appeal should have been dismissed. Although neither party raises the issue of jurisdiction to this court, we take notice of the lack of jurisdiction ex mero motu. See Nunn v. Baker, 518 So.2d 711 (Ala.1987); Ruzic v. State ex rel. Thornton, 866 So.2d 564 (Ala.Civ.App.2003).